Title: From George Washington to Brigadier General John Lacey, Jr., 21 February 1778
From: Washington, George
To: Lacey, John Jr.



Sir
Head Qrs Valley Forge Feby 21st 1778

I received your Favors of the 19th & 20th Instant.
With respect to the three Men you mention to have taken, when going to Philadelphia, I wish you to examine them & the Witnesses on the subject and to punish ’em in such manner, as they may deserve. If there is any of them, who appear to be great Offenders, & to be proper

Objects for Capital punishment, you will send them to Head Quarters with the Witnesses, that he may be tried by a General Court Martial here.
I am informed, there still remains a considerable Quantity of Hay at point no point, notwithstanding the large Supplies the Enemy have obtained from thence. This, it is more than probable, they will attempt to get away before it be long—since all accounts agree, that the forage they collected heretofore is nearly expended. As it is of infinite importance to distress them in this Article, and prevent them obtaining further Supplies, I must request that you will devise some method immediately for destroying All the Hay at the place I have mentioned. The business should be conducted, with great address and secrecy, and suddenly, by an Active party under active and Enterprising Officers—If this is not the case, or the design should be previously talked of or communicated, it is almost certain the Enemy will be informed of it, and will not only find means to prevent the execution of the plan, but will take measures to cut off the party. The situation of the place is somewhat peculiar and difficult—This is an additional motive for secrecy and the greatest activity—If the party could go on One way & come off another, it would be highly eligible, and it appears to me if they could return their retreat would be the more secure. Guides in whom you have the strictest confidence should be provided—if the Officers appointed to command the party are not acquainted with the Routes themselves—but in procuring them if they are necessary you must use much caution & management. I am Sir Yr Most Obedt servt

G. Washington


P.S. If there is any Hay towards Dunks’s ferry or any where else which you suppose will be liable to the reach of the Enemy that should be destroyed if you cant remove it.

